Citation Nr: 1451108	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-38 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sherman R. Bendalin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and L.W.B, MD.



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that denied, in pertinent part, the claim for service connection for the cause of the Veteran's death.  In March 2011, the Board remanded this appeal to schedule the appellant for a Travel Board hearing that was held at the RO before the undersigned in June 2011.  In September 2011, the Board again remanded the case in order to provide sufficient notice and to obtain additional evidence, namely a VA opinion as to the cause of the Veteran's death.  Notice was sent to the appellant in March 2012.  The VA opinion was obtained in March 2012.  As a consequence, the Board finds that the instructions of the prior remand have been substantially complied with and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's cause of death was a subdural hematoma due to a probable head trauma as a result of a probable fall.

2.  At the time of his death, the Veteran was service-connected for the following: posttraumatic stress disorder (PTSD), 70 percent disabling; degenerative disc disease (DDD) of the lumbar spine, 10 percent disabling; a right knee disorder, 10 percent disabling; tinnitus, 10 percent disabling; a left elbow disorder, noncompensable; hearing loss, noncompensable; and sinusitis/allergic rhinitis, noncompensable.

3.  The Veteran sustained a cerebral concussion following a motor vehicle accident in service in June 1968; there was no evidence of subdural hematoma.

4.  A subdural hematoma was not present in service, was first manifested many years after separation from service, and has not been etiologically related to his service-connected disabilities.

5.  The Veteran's service-connected disabilities did not cause or combine in any way to accelerate his death, nor did they render him materially less able of resisting the cause of death.


CONCLUSIONS OF LAW

1.  A subdural hematoma was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.310(a) (2013).

2.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310, 5013, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the appellant in February 2008 and March 2012.  This correspondence advised the appellant of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The latter notice specifically notified her of the additional VCAA notice requirements that attaches in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on a service connection claim for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has obtained an opinion as to the cause of the Veteran's death.  See 38 C.F.R. § 3.159(c)(4).  This opinion was rendered by a medical professional following a thorough review of the claims file.  The examiner obtained an accurate history.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by a private attorney.  The undersigned explained the issue on appeal and sought testimony from the appellant, her son, and the Veteran's physician regarding the cause and circumstances of the Veteran's death.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed materially or substantially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Factual background and analysis

The appellant has contended that the Veteran had fallen, sustaining a head injury that led to his death, as a result of his PTSD, noting that his startle response often caused him to fall, or because of balance problems related to his service-connected back and knee disorders.  Therefore, she believes that his cause of death should be service-connected.

At the time of his death, the Veteran was service-connected for the following: PTSD, 70 percent disabling; DDD of the lumbar spine, 10 percent disabling; a right knee disorder, 10 percent disabling; tinnitus, 10 percent disabling; a left elbow disorder, noncompensable; hearing loss, noncompensable; and a sinusitis/allergic rhinitis, noncompensable.

According to various police reports of record, the Veteran's father had found the Veteran, unresponsive, in his Florence, Arizona apartment, in October 2007.  He had been packing for a move to Mammoth with the appellant, his surviving spouse.  An autopsy was performed in November 2007.  It noted pathologic diagnoses of subdural hematoma due to probable blunt head trauma; pulmonary congestion and edema; left ventricular hypertrophy; history of hypertension; obesity; and history of sleep apnea.  The examiner opined that the Veteran had died as a result of a subdural hematoma due to a probable blunt head trauma.  The police issued a supplemental report after reviewing the autopsy report.  It was noted that there was no recent sign of injury to the head or the scalp.  After speaking to the appellant, it was noted that the Veteran had called her the night before and had indicated that he was not feeling well.  She indicated that he had fallen, striking his head, at some time prior to his death.  He had complained to her since that fall of diarrhea, sleepiness and dizziness.  The author of the report researched subdural hematoma, which indicated that a bleed in the brain could be active for up to three weeks and remain undetected, although the Veteran's symptoms could easily have been attributed to other causes.  The autopsy had shown compression at the site of the hematoma, which is consistent with a slow bleed.  There was no evidence of any recent injuries.  The Veteran had been treated for hypertension, which could weaken arterial vessels.  The author also spoke to the Veteran's treating physician, who advised that the symptoms that the Veteran had complained of to his wife the night before his death had not been present when he last treated him in September 2007.  He stated that a fall could have caused a small bleed to develop and would explain his complaints of dizziness, nausea, diarrhea and fatigue.  Ultimately, the Veteran's death was deemed to be accidental.

The Veteran's service treatment records, while showing no treatment for a subdural hematoma, do indicate that he had been treated for a head injury.  A July 1968 hospital report showed that he had been involved in a motor vehicle accident in June 1968.  He had sustained blows to the head and chest.  The report indicated that he had been unconscious for an undetermined amount of time.  He was seen at the Naval hospital and was referred for a neurosurgical consultation.  The diagnosis was cerebral concussion with multiple bruises and abrasions.  The July 1968 treatment report indicated that the Veteran's only complaints were of fatigue and confusion following the accident, and that these had improved.  After three days observation in the hospital, the Veteran's cranial nerves were all noted to be within normal limits and no neurological deficits had been found.  He was subsequently returned to light duty.  The Veteran was also treated for various other complaints while in service, including right knee problems, low back issues, sinus problems, ear and hearing problems, and a shrapnel fragment wound to the left elbow.

Following service, the Veteran received both private and VA care for numerous disorders.  An April 2007 VA examination noted a diagnosis of chronic PTSD.  A Global Assessment of Functioning (GAF) Score of 45 was noted, with a past year score of 50.  The examiner indicated that the Veteran's condition was serious.  It was noted that he was unable to work and that this situation was unlikely to alter in the future.  The examiner also opined that it was unlikely that the severity of the Veteran's symptoms would moderate.  

The Veteran's numerous treatment records referred to his long-term and continuing alcohol dependence.  No illicit drug use was noted.

In September 2007, the Veteran's private physician, L.B.B, submitted a statement, which noted that the Veteran had been under his care for over 10 years.  The Veteran was noted to suffer from rheumatoid arthritis, PTSD, and back and knee problems.  The Veteran was receiving care from both VA and private physicians.  According to Dr. B., the Veteran's PTSD had worsened and his rheumatoid arthritis had progressed in severity.  Because of his worsening PTSD symptoms, it was opined that the Veteran should not be working; moreover, it was suggested that no future ability to maintain employment was foreseen.  An April 2007 VA treatment note referred to the Veteran's statement that he would fall asleep on the toilet, in the shower, and while sitting in his chair.  When he fell asleep, he would fall.  He stated that on one occasion, he had fallen out of his chair and that the arm of the chair had gone into his eye socket.  He was referred for a sleep study, which diagnosed untreated obstructive sleep apnea.  A diagnosis of PTSD was also noted.

In June 2011, the appellant, her son and Dr. B testified at a personal hearing before the undersigned.  Both the appellant and her son expressed their belief that either the PTSD or the Veteran's back and knee problems had caused him to fall, thus causing his death.  Dr. B. testified that he believed that a number of factors could have led to the Veteran falling; these included his daytime drowsiness related to PTSD; side-effects of various medications; decreased mobility due to arthritis; and back pain.  He also stated that the Veteran's startle response from PTSD, low back issues; knee problems; obesity; sleep loss due to PTSD; hypertension medications; balance issues; and sleep apnea all could have combined to cause him to fall, thus sustaining the head trauma that ultimately led to his death.  He did not believe that the Veteran's peripheral neuropathy, asthma or pleurisy were likely factors leading to his death.  He reiterated that he felt that the Veteran's PTSD was the main factor that caused the Veteran to fall.

In May 2011, a former co-worker of the Veteran submitted a statement.  The author noted that he had known the Veteran for about 18 years.  The Veteran had referred to his intense nightmares and flashbacks (which were not noted in any treatment records).  He noted that the Veteran displayed a startle response whenever anyone walked into his office unannounced.  He often seemed disoriented and stressed throughout the day and was often tired.  In about 2000, this got worse when he was diagnosed with rheumatoid arthritis and sleep apnea.  He would often fall asleep in his office.  He noted that the Veteran struggled to do his job.

The appellant also submitted a statement from a former service comrade of the Veteran's.  He indicated that following service, he did not see the Veteran again until approximately 2000.  In November 2005, they had attended a reunion of their unit.  The Veteran seemed to be having a lot of stress issues and was drinking and smoking heavily.  He was very agitated and had trouble sleeping.  He realizes now that the Veteran was struggling with PTSD.  When he saw the Veteran again in February 2007, he seemed even more agitated and restless than before.  He had trouble getting around and it seemed that his balance was a bit off.

In March 2012, a VA examiner reviewed the Veteran's claims folder in order to provide an opinion as to the cause of his death.  The examiner noted the various disorders which were service-connected.  After reviewing the treatment records, his current diagnoses also included the following: morbid obesity; sleep apnea; alcohol dependence; hypertension; seropositive rheumatoid arthritis affecting his joints, particularly his hands, feet, elbows, knees and ankles.  The examiner also listed the multiple medications that the Veteran had been prescribed.  Finally, the examiner reviewed the service treatment records, the post-service VA and private treatment records, and the hearing testimony.  Following this thorough review, the examiner opined as follows:

It is less likely than not the he [sic] Veteran's subdural hematoma due to or a consequence of probable blunt head trauma was etiologically related to any aspect of his periods of service, to include the head injury he suffered during service in an automobile accident.

Rationale: Although he had a traumatic brain injury event in service, there is no evidence that he suffere [sic] any chronic sequelae from it.  The subdural hematoma associated with his death was clearly acute in nature, and not a progression or sequelae of any distant head trauma.  There were no other events documented in the service record that would have led to a subdural hematoma many years later.

Regarding the issue of whether any service-connected disabilities caused or contributed to his death:

It is not possible without resorting to mere speculation to determine whether the service-connected disabilities caused or contributed to the Veteran's death.  

Rationale:  The mechanism of the Veteran's inferred fall is not known.  While it is plausible that some sedation related to medications for his service-connected conditions, or some effect on mobility or balance related to such medications or to his back pain, could have played a role, it is entirely possible that the fall could have related entirely to such nonservice-connected factors as morbid obesity, sleep apnea (which is generally a more significant cause of daytime hypersomnolence than PTSD), and rheumatoid arthritis affecting multiple joints.  Even Dr. [B's] testimony was equivocal as to the possibel [sic] role of various factors-and mentioned the role of factors unrelated to the service-connected condition.  The blood pressure medications mentioned by Dr. [B.] are an unlikely cause of significant drowsiness.  There is too much uncertainty as to the mechanism of the apparent fall, as well as to the actual effects of these various potential causal factors, to be able to provide a reasoned opinion based on generally accepted medical principles.

Based on a review of the evidence above, it cannot be found that entitlement to service connection for the cause of the Veteran's death has been established.  What is known in the case is that Veteran had fallen at some point prior to his death and that this caused a slow bleed in his brain (a subdural hematoma) that resulted in his death.  While the evidence does show that he had sustained a head injury in service, the evidence leaves little doubt that this injury was acute in nature and is not related to the hematoma that caused his death some 30 years later.  This conclusion is supported by the silence of the medical records as to any residuals from July 1968 to his discharge, as well as the silence of the records concerning any sequelae from 1968 to the development of the hematoma in 2007.  Moreover, the VA examiner in 2012 opined that that the two injuries were not related, noting that the later hematoma was not a progression of the acute injury sustained in service.  Therefore, it cannot be found that the Veteran's cause of death is directly related to service or to any head injury sustained in service.

The appellant has alleged that various service-connected disorders (or the medications taken for their treatment) caused the Veteran to fall, leading to his fatal fall.  The Veteran's private physician submitted statements and provided testimony in June 2011 that he believed it was possible that his PTSD startle response was the main factor that caused his falls, although his back problems also likely contributed.  However, he also noted several nonservice-connected factors as well, such as sleep apnea with its resulting daytime sleepiness, medications taken for his hypertension, mobility issues related to his rheumatoid arthritis and weight problems.  The Board notes that there is no indication that this physician had the opportunity to review the Veteran's entire file (it is significant that he made no mention of the Veteran's alcohol dependence) prior to rendering his opinions.  Moreover, the opinion is equivocal, at best, also referring to the role of numerous nonservice-connected disorders in possibly causing the Veteran to fall.  The Court of Appeals for Veterans Claims (CAVC) has held that the use of equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-8, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Board also notes that is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  CAVC has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has also declined to adopt the "treating physician rule", which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Given these factors, this opinion will be afforded less probative weight than the March 2012 VA opinion.   See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's duty to determine probative weight of evidence).

The VA opinion provided in March 2012 noted a review of the entire claims folder, to include the service treatment records, the post-service VA and private treatment records, and the November 2007 e He kkklklkkkokkautopsy report.  Therefore, this opinion is based on a thorough review of the entire claims folder and all relevant information.  While the examiner did indicate that an opinion could not be made without resorting to speculation, a complete rationale for this conclusion was provided.  Initially, the examiner noted that there was no evidence of record as to the mechanism of the Veteran's fatal fall.  The examiner had also noted that it was plausible that there could have been some sedative effect of his medications, as well as some mobility and balance issues related to either his medications or to his back problems, it was also entirely likely that his many nonservice-connected disabilities, particularly his sleep apnea (which was likely to cause more daytime drowsiness than his PTSD) and his rheumatoid arthritis (and its concomitant mobility issues), were the cause of the fall.  There was simply too much uncertainty as to the mechanism of the fall to make a reasoned medical opinion that it was his service-connected disabilities, or the medication taken for their treatment, that had been the primary cause of the Veteran's death.  There is no evidence of record that unequivocally refutes this opinion.  Significantly, the death certificate does not make any reference to any service-connected disability playing a role in his death.  As a consequence, the Board cannot find that the Veteran's service-connected disabilities contributed substantially or materially to his cause of death.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's cause of death was related either to his service or to his service-connected disorders, falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the appellant's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


